department of the treasury internal_revenue_service washington d c date cc dom fs fi p uilc number release date internal_revenue_service national_office field_service_advice memorandum for joel e helke branch chief cc dom fs fi p from subject internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer state a issue s whether earned retrospective rate debits may be included in the unearned_premium_reserve on an estimated basis for the purpose of calculating the inclusion in earned premium income of per cent of the year’s increase in the unearned_premium_reserve or should be reported as increasing earned premiums and gross premiums written for the year of the insurance coverage conclusion earned retrospective rate debits should be reported as increasing earned premiums and gross premiums written for the year of the insurance coverage facts this case involves the computation of premiums earned as defined by sec_832 specifically the controversy concerns whether the taxpayer may account for additional premiums owed to it by customers and referred to as retrospective rate debits retro debits that are attributable to insurance coverage provided for and by a including them in each year’s unearned_premium_reserve upr for purposes of calculating premiums earned taxpayer’s position or b including them in the gross written premiums in each year and directly increase earned premiums service’s position retro debits arise out of insurance contracts that include a retrospective rating plan for pricing the coverage provided under these plans an initial premium is charged based on an estimate of the insured’s expected losses and exposure during the term of the policy the annual retrospective pricing adjustment is calculated utilizing the insured’s actual losses during the policy term according to a formula stipulated in the policy for purposes of making this calculation only paid losses and losses reported to the insurance_company are utilized therefore the normal pattern of retrospective premium adjustments is for the initial rating adjustment to result in a return of premium to the insured retro credit and for subsequent rating adjustments to result in the policyholder paying an additional premium to the insurer retro debit an insurance_company calculates its provision for retrospective premium adjustments that is estimates of retro debits and retro credits for its entire line of retrospectively rated policies thus to the extent that the later retrospective rating adjustments of all policies would result in an excess of additional premiums being collected from policyholders than being paid out as return_premiums the company would reflect an excess of retro debits ie amounts owed to the insurer over retro credits ie amounts owed to the insured this has been taxpayer’s experience at the end of the calendar_year taxpayer's actuaries calculated the unpaid_losses including incurred but not reported losses ibnr and these amounts were deducted as part of the company's losses_incurred the retro debits that would be due from its insureds was also calculated these estimated retro debits were reported as a reduction of the upr for the year of insurance coverage and thereby increased earned premiums for that year because retro debits exceeded unearned premiums on policies that were not retrospectively rated the effect of including the estimated debits in the upr was to not only eliminate any upr susceptible to the haircut but also to produce a negative upr the taxpayer's primary lines of insurance coverage are workers compensation general liability and auto liability most of which is retrospectively rated taxpayer's method of reporting retro credits and retro debits did not change after taxpayer included retro credits and retro debits in its unearned_premium_reserve prior to and subsequent to in taxpayer experienced an excess of retro debits over its retro credits thus producing a negative upr this was caused by a change in the type of insurance policies that taxpayer issued under the terms of the retro policies taxpayer may only invoice its customers for retro debits by referring to claimed losses reported to the company by the insureds therefore six months after the close of the policy year and annually thereafter taxpayer determines the reported claims thus far arising from the policy year and bills the insured for the additional premiums due the retro debits in the year taxpayer invoices its customers for additional premiums under the retro agreement it reports the debits as a positive amount in written premiums and correspondingly increased the upr it is at least six months after the end of the policy period and tax period ending before taxpayer reports any additional income under the policies even though it has already deducted the 1osses that give rise to this income thus the service contends that taxpayer’s reporting method mismatches income and expense taxpayer contends that its retro debits are primarily related to its incurred but not reported losses in the workers’ compensation business to the extent that these unpaid_losses are required to be discounted for tax purposes and the aggregate discount factor applied to these losses is dollar_figure or lower the amounts accrued as premium income and the related unpaid loss deductions are properly matched on the annual statements filed with state a for the years in issue taxpayer reported retro debits for underwriting statement purposes on exhibit as a reduction of the upr a contra liability consistent with how it reported debits on its tax returns when reporting assets on page of the annual_statement however taxpayer removed the debits from the upr and identified them separately as an asset state a accepted taxpayer’ statements as filed it has been indicated that state a viewed the treatment by taxpayer of retro debits on its annual_statement as permissive and allowed rather than prescribed or mandated it has also been indicated that state a considered naic guidelines for annual_statement accounting entries to be totally separate and unrelated to federal_income_tax requirements finally other insurance_companies did not treat retrospective rate debits and credits in the same manner as this taxpayer and thus that there was no industry required method or practice of reporting retro debits and retro credits for annual_statement reporting purposes law and analysis non-life insurance_companies such as taxpayer determine their underwriting_income using an earned premium method see sec_832 gross premiums written is the total amount charged by the insurance_company for the insurance coverage provided under the contract including amounts charged that cover the company’s expenses and overhead a non- life company reports its gross premiums written for insurance contracts during the taxable_year with adjustments for return_premiums and premiums_paid for reinsurance the company also establishes an unearned_premium liability unearned_premium_reserve which is generally based on the portion of the gross premium written attributable to the unexpired policy term at the end of the tax_year the issue in this case arises from certain changes to the calculation of earned premiums under sec_832 adopted as part of the tax_reform_act_of_1986 prior to the act a non-life company’s earned premiums were calculated by subtracting percent of the net increase in unearned premiums during the taxable_year from its gross premiums written or adding percent of the net decrease in unearned premiums during the taxable_year to its gross premiums written the amounts deducted as increases in unearned premiums included not only the portion of the premium allocable to future insurance claims but also the loading portion allocable to company expenses and profit thus for income purposes the company was treated as recovering expenses and earning its profit ratably over the policy term a different timing rule applies to a non-life insurance company’s expenses under sec_832 the company is generally allowed to deduct expenses_incurred as shown on its annual_statement expenses_incurred include agents’ commissions and expenses attributable to unearned premiums under annual_statement accounting rules commissions must be recorded as incurred expenses no later than the year for which the written premiums are reported this treatment allowed both a deferral of unearned premiums and a current deduction for the corresponding premium acquisition expenses which resulted in a significant mismatching of income and expenses to remedy this mismatching congress modified sec_832 so that for all years after premiums earned are calculated as described above except that only percent of the year’s increase in the upr may be subtracted from written premiums thus effectively taxing non-life companies on percent of unearned premiums this requirement that a non-life company include in income percent of its upr is referred to as the haircut retro rate credits are included in the upr in accordance with sec_1_832-4 and the opinion in bituminous casualty insurance corp v commissioner 57_tc_59 acq 1973_2_cb_1 including retro credits in the upr increases the upr because retro credits represent premiums owed to the insured a liability this affects the gross premiums and decreases earned premiums prior to the enactment of the haircut including debits in the upr was a method of recognizing currently the income due to debits because it would decrease the adjustment to gross premiums written attributable to the unearned_premium_reserve and thereby increase earned premiums in light of the change in the law generally allowing debits to be reflected in a upr in effect decreases the amount of taxable_income caused by the haircut the service's position that debits should be reflected as an increase to earned premiums in the year of the insurance coverage is based on the fact that a retro debit represents a asset of the insurer ie an earned premium owed to the insurer by the insured when a non-life company writes retrospectively rated policies for a policy period the parties to the insurance_contract contemplate that the total actual premium ultimately due for the year may be more than the amount initially paid thus it is appropriate to increase gross premiums written for the year by the amount of the debits the debits relate to insurance coverage that has already been provided the additional premium has already been earned and it is inappropriate to include debits in the unearned_premium_reserve in addition the losses giving rise to the debits are included in losses_incurred so that currently including debits in taxable_income provides a matching of income and expenses the service also bases its position in part on the fact that non-life companies are on an earned basis for calculating both premium income and underwriting losses it is this accounting_method that allows non-life companies to deduct currently ibnr losses even though such losses have not necessarily been discovered by the customers or reported to the insurance_company as explained in general dynamics inc v commissioner 481_us_239 this provides a more accelerated method of recognizing losses than is allowed to non-insurance companies under the all-events test the earned basis of reporting income also allows non-life companies to exclude from taxable_income amounts received from customers for insurance coverage that is attributable to a period after the end of the tax_year which is also more favorable than the income_recognition rules generally available to accrual basis taxpayers see 372_us_128 neither the code nor the treasury regulations in their present form under sec_832 define the term unearned premiums premiums are generally earned for annual_statement purposes through the passage of time the premium is earned over the term of the policy an earned premium represents the pro_rata part of the premium applicable to the expired portion of the policy kpmg peat marwick federal taxation of insurance_companies section dollar_figure pincite the retro debits in this case relate to expired policy periods and therefore qualify as earned premium the unearned_premium arises because the insurer has collected the whole premium but has yet to provide all of the coverage contemplated by the premium the unearned_premium_reserve represents the insurance company’s obligation to provide risk protection for the balance of the policy galloway handbook of modern accounting pincite an unearned_premium for annual_statement purposes represents the amount of written premium relating to the unexpired portion of all the policies on the insurer’s books that should be excluded from the income statement thus the purpose of the upr is to set_aside amounts to meet future obligations on behalf of the insurer the term unearned_premium historically has referred to the portion of the gross premiums written that would have to be returned to the policyholder upon the cancellation of that policy and that was set in direct proportion to the unexpired term of the policy see 448_f2d_228 6th cir aff’g 54_tc_13 n unearned premiums also includes premiums_paid for a future benefit the cost of which was fixed when the policy was issued 114_f2d_304 1st cir because the debits do not relate to unexpired policy periods and do not represent amounts that have to be returned to the policyholder upon the cancellation of that policy it is incorrect to include them in the upr in sum the service’s position is that the proper way to reflect the impact of retrospective rate debits and credits upon the calculation of earned premiums is to include only retro credits in the upr and to report retro debits as an increase to gross written premiums that also directly increases earned premiums and not to include debits in the upr in this particular case beginning in the retro debits not only exceeded any retro credits due to policyholders but also exceeded the unearned premiums held on the business that was not retrospectively rated thus taxpayer’s including the retro debits in the upr eliminates the upr and taxpayer has no haircut in fact the effect of taxpayer’ reporting is to reduce its earned premiums by of the total debits in excess of the upr that is taxpayer has reported a negative haircut in essence taxpayer has turned congress’ attempt to increase taxes on the non-life insurance industry by inter alia accelerating the reporting of a non-life company’s taxable_income into a tax advantage this is antithetical to congressional intent in enacting the haircut case development hazards and other considerations the legislative_history of the amendments to sec_832 indicates that congress did not intend to change the items included in the upr in the present law second as of the taxpayer’s balance of estimated retro credits exceeded the balance of estimated retro debits the taxpayer included the excess of retro credits over retro debits in unearned premiums for purposes of computing the ratable amount of it sec_12 unearned_premium_reserve that had to be included in earned premiums under sec_832 third prior to the act the taxpayer’s accounting treatment of retro credits and retro debits - ie the accounting treatment of including both of these items as an adjustment in arriving at the amount of unearned premiums was consistent with the tax court’s opinion in bituminous casualty supra and in rev_rul in which the service announced its acquiescence in the result of this decision that is like the taxpayer in bituminous casualty the taxpayer computed a reserve for retro credits based on the amounts which would thereafter be refundable to policyholders as retro rate credits net after deducting additional premiums collectible under the formulas in such policies bituminous casualty pincite fourth the change in the relative proportion of retro debits to retro credits reflected a change in the taxpayer’s business the taxpayer simply ceased writing retrospectively rated policies the line_of_business that had historically generated net retro credits ie while it continued to write retrospectively rated policies in the line_of_business that had produced net retro debits ie thus the change in the proportion of retro debits to retro credits was not attributable to a change in method_of_accounting instead the excess of retro debits over retro credits simply reflected the facts of taxpayer’s insurance_business as these facts existed during fifth the taxpayer will be able to demonstrate that both before and after the enactment of the amendments to sec_832 its method_of_accounting for retro debits and retro credits was consistent with naic accounting rules and in fact was consistent with the accounting practices used by the majority of property and casualty companies although the naic changed the annual_statement blank in to require retro debits and retro credits to be reported separately on the annual_statement balance_sheet the taxpayer will be able to demonstrate that this change was primarily attributable to collect ability concerns of certain insurance regulators and that the presentation of retro debits and retro credits for purposes of the income statement was not changed the service may be able to show that other insurance_companies did not treat retrospective rate debits and credits in the same manner as this taxpayer and from this fact argue that there was no required method of reporting retro debts and retro credits for annual_statement reporting purposes for example some insurance_companies may have historically accounted for retro debits as part of written premiums rather than as a reduction to the unearned_premium liability on the annual_statement furthermore there may be differences between companies as to when they accrue retro debit adjustments the fact that fact that other insurance_companies reported retro debits in written premiums on the annual_statement for example the sixth the taxpayer will argue that applying the percent haircut to its net retro debit balance when combined with the discounting of unpaid_losses under sec_846 does not result in a mismatching of expense and in fact may more clearly reflect the taxpayer’s economic_income than the commissioner’s proposed position in this case that is retro debits primarily relate to the taxpayer’s incurred but not reported losses in the workers’ compensation business date the service issued proposed on regulations under sec_1_832-4 with respect to the treatment of certain items for purposes of applying the percent reduction of unearned premiums under sec_832 see reg-209839-96 fed reg pincite one of the notable items in these proposed_regulations is that they modify the treatment of retro credits under the existing regulations so that retro credits are no longer required to be included in the amount of unearned premiums under sec_832 the proposed_regulations also provide that retro debits must be reported in gross premiums written for the taxable_year in which these additional premiums can be reasonably estimated based on information used to compute the insurance company’s loss_reserves thus under the proposed_regulations a insurance_company with retro debits in excess of retro credits would take the excess of debits over credits into account as part of net written premiums under sec_832 of which are included in premiums earned rather than as a net reduction to unearned premiums only of which would be included in premiums earned according to the preamble to the proposed_regulations the service believed that the change in treatment of retro credits was appropriate because retro credits reflect the company’s liability for return_premiums attributable to expired coverage periods and therefore should be accounted for as adjustments to earned premiums rather than as part of unearned premiums the preamble also states that subtracting retro debits from unearned premiums reduces the acceleration of income under the percent reduction rule under sec_832 and in the case of an insurance_company with retro debits in excess of other unearned premiums would allow the company to report a lesser amount of earned premiums for tax purposes than for financial reporting purposes the preamble states this result is contrary to the congressional intent to accelerate the recognition of premiums earned to compensate for the current deductibility of agents’ commissions and other premium acquisition expenses under annual_statement accounting rules these regulations are proposed to become effective for reporting premiums earned with respect to insurance contracts issued or renewed during taxable years beginning after the date of publication of final regulations in the federal_register the proposed_regulations do not provide a transition rule with respect to items that were not treated in conformity with the new rules in prior periods or address the question of whether an insurance_company may adopt the new rules for computing premiums as a change in method_of_accounting deemed made with the commissioner’s consent with an attendant spread of sec_481 adjustment the government’s position in the present litigation would essentially place the taxpayer in the same position as would have been the case if the taxpayer had adopted the treatment of retro debits and retro credits in the proposed_regulations from inception however since the proposed_regulations under sec_1 were not even available for the years at issue the taxpayer will presumably argue that these regulations should be given no legal weight or that by issuing these proposed_regulations the commissioner was giving taxpayers notice of a change in the administrative position followed since bituminous casualty and revrul_73_302 the taxpayer may cite the issuance of these regulations in support of its argument that for the years at issue it was entitled to include both retro credits and retro debits as part of unearned premiums for both annual_statement and tax reporting purposes
